NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RICHARD HUTAURUK,                                No. 09-73989

               Petitioner,                       Agency No. A078-020-270

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Richard Hutauruk, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
an abuse of discretion the BIA’s denial of a motion to reopen. Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the petition for review.

      The BIA did not abuse its discretion in denying Hutauruk’s motion to reopen

as untimely where the motion was filed over four years after the BIA’s final order,

see 8 C.F.R. § 1003.2(c)(2), and Hutauruk failed to present sufficient evidence of

changed circumstances in Indonesia to qualify for the regulatory exception to the

time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi

v. Holder, 597 F.3d 983, 987 (9th Cir. 2010) (evidence supporting a motion to

reopen must be “qualitatively different” from what was presented at the initial

hearing). We reject Hutauruk’s contention that the BIA’s analysis was inadequate.

See Najmabadi, 597 F.3d at 990 (“[t]he [BIA] does not have to write an exegesis

on every contention”) (internal quotes omitted).

      Finally, in light of our conclusions in Hutauruk v. Mukasey, 302 Fed. Appx.

695, 696 (9th Cir. Dec. 3, 2008), the BIA did not abuse its discretion in denying

the motion to reopen to apply our decisions in Wakkary v. Holder, 558 F.3d 1049

(9th Cir. 2009), and Tampubolon v. Holder, 610 F.3d 1056 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-73989